—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 23, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a medical office manager after she authorized one of the employer’s medical billers to accept payment from a patient in exchange for resolving an insurance reimbursement matter. The employer testified that claimant’s conduct was considered unethical and *881would jeopardize its receipt of patient referrals from other physicians. Substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct. Conduct that is detrimental to the employer’s reputation and contravenes its financial interest may constitute disqualifying misconduct (see generally, Matter of Sterling [Commissioner of Labor], 249 AD2d 674). We have considered claimant’s remaining contentions and find them to be without merit.
Cardona, P. J., Mercure, Crew III, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.